DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final Office action is in response to Applicant’s patent application number 16/760,224 filed on 4/29/2020.
Currently, claims 18-35 are pending and examined. 
Claims 1-17 have been cancelled.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/23/2022; 4/29/2020 and 1/19/2022 are being considered by the examiner.

 The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the door(s) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 18-35 are objected to because of the following informalities: claim 1, line 1; there is missing a transitional phrase “comprising” after “drive system”.  Appropriate correction is required. Claims 19-35 depending upon the objected claim 18 are also objected. 
Claim 23, line 3; a phrase “Longitudinal” should be in a lower case -- longitudinal --. Correction is required. 
Claim 30, line 2; a closing parenthesis “)” should be taken out or removed. Correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 18, line 1; a claimed preamble cites for “A modular”; however, in the claimed body cites for “a number of modules…the modules…a first module…a second module” is confusing and indefinite because it does not clear that if the Applicant intends to claim more than one module? Clarification is required. Claims 19-35 depending upon the rejected claim 18 are also rejected. 
For the examination purposes, the claims are being treated more than one module. 
Re claim 18, line 2; a citation “the other” does not have a proper antecedent basis. Correction is required. Claims 19-35 depending upon the rejected claim 18 are also rejected. 
Re claim 18, line 4; a citation “the modules” does not have a proper antecedent basis; unless the Applicant meant “the number of modules” for claimed language consisting purposes. Correction is required. 
Claims 19-26; the claimed preamble “A drive system” or “The drive system” is confusing and indefinite because does not have a proper antecedent basis; unless the Applicant meant “The modular, motorized drive system”. Correction is required. 
Re claim 20, line 2; a citation “the non-destructive disconnection” does not have a proper antecedent basis. Correction is required. 
Re claim 28, lines 3-5; citations “the drive system…the function of the individual modules…the drive system” do not have a proper antecedent basis. Correction is required. 
Re claim 29, lines 3-4; “and the storage temperature being above a glass transition temperature of a material of the modules” is confusing and indefinite because it does not clear what the temperature is for a glass transition temperature? Clarification is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim(s) 18-20, 24, 26-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US No. 11,248,405 to Schmengler et al. (‘Schmengler’).
Re claim 18: Schmengler discloses a modular, motorized drive system comprising a number of modules 8/9 (Fig. 3) arranged linearly one behind the other along a longitudinal axis of the modules form a functional group of the drive system (see Abstract), wherein each of the modules comprises at least one of a number of latching elements 11 on a front side orthogonal to the longitudinal axis and a number of receiving elements 10 complementary to the latching elements 11 on a rear side opposite the front side and orthogonal to the longitudinal axis, wherein the latching elements 11 of a first module 8 forming a mechanical connection (wherein 11 points to) with the receiving elements 10 of a second module 10 adjacent to the first module 8 along the longitudinal axis, wherein the receiving elements 10 of the first module 12 and the latching elements (near 10) of the second module 9 are designed to cooperate positively along the longitudinal axis to prevent loosening of the mechanical connection, wherein at least one of the latching elements 11 and the receiving elements 10 comprise at least one undercut (wherein near 12) against loosening of the mechanical connection along the longitudinal axis (see Figs. 3-4).
Re claim 19: wherein the latching elements 11 comprise a number of latching lugs (wherein 11 points to) and the receiving elements 10 comprise a number of depressions (near 10) complementary to the latching lugs (Figs. 3-4).
Re claim 20: wherein at least one of the modules 8/9 comprises at least one separating element 6 for the non-destructive disconnection of the mechanical connection.
 
Re claim 24: wherein the functional group is selected from: a motor; a transmission; a clutch; a brake (see Abstract); a bearing and a threaded spindle.
Re claim 26: wherein one of the modules comprises a threaded spindle 4 and a bearing 7, the bearing 7 being designed for absorbing forces acting along the longitudinal axis.
Re claim 27: Use of a drive system according to claim 18 (see above rejection) for actuating a door (see Abstract, line 1).
Re claim 28: Schmengler discloses a production method for a modular, motorized drive system according to claim 18 (see rejection above), with at least the following steps: manufacturing of modules 8/9 for the drive system; testing the function of the individual modules 8/9 and assembling the modules (Figs. 1-2) after testing to form the drive system. 
Re claim 29: wherein by inherently storing the modules 8/9 after manufacture and before assembly during a storage period at a storage temperature, the storage period being at least one of 24 hours and the storage temperature being above a glass transition temperature of a material of the modules 8/9.
Re claim 30: wherein the inherently testing is carried out before or after the storing.
Re claim 31: wherein the assembling comprises preloading the modules 8/9.
Re claim 32: wherein the drive system is designed for actuating doors (see Abstract, line 1).
Re claim 33: wherein the motorized drive system is for doors (see Abstract, line 1).
Re claim 34: a production method for a modular, motorized drive system according to claim 28, wherein the method is for doors (see Abstract).
Re claim 35: wherein the drive system is designed for actuating vehicle doors (see Abstract).

Claims 21, 22, 23, 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272-6847. The examiner can normally be reached on Monday-Friday from 7AM-5PM or email: chi.nguyen@uspto.gov. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale